JUDGMENT

                                 Court of Appeals
                            First District of Texas
                                  NO. 01-14-00831-CR

                               RICKY RAMOS, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

   Appeal from the 263rd District Court of Harris County. (Tr. Ct. No. No. 1411387).

       This case is an appeal from the final judgment signed by the trial court on
September 30, 2014. After submitting the case on the appellate record and the arguments
properly raised by the parties, the Court holds that the trial court’s judgment contains no
reversible error. Accordingly, the Court affirms the trial court’s judgment.

       The Court orders that this decision be certified below for observance.

Judgment rendered October 27, 2015.

Panel consists of Justices Keyes, Massengale, and Lloyd. Opinion delivered by Justice
Massengale.